Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is entered into as of June 24, 2015 among POSTROCK ENERGY SERVICES
CORPORATION, a Delaware corporation (“PESC”), POSTROCK MIDCONTINENT PRODUCTION,
 LLC, a Delaware limited liability company (“MidContinent” and together with
PESC, collectively, the “Borrowers” and individually a “Borrower”), the
undersigned Guarantors, CITIBANK, N.A., as Administrative Agent and Collateral
Agent for the Lenders parties to the hereinafter defined Credit Agreement (in
such capacities, the “Administrative Agent” and “Collateral Agent,”
respectively) and the undersigned Lenders comprising Required Lenders.

Reference is made to the Third Amended and Restated Credit Agreement dated as of
December 20, 2012 among Borrowers, the Administrative Agent, the Collateral
Agent and the Lenders parties thereto (the “Credit Agreement”).  Unless
otherwise defined in this First Amendment, capitalized terms used herein shall
have the meaning set forth in the Credit Agreement; all section, exhibit and
schedule references herein are to sections, exhibits and schedules in the Credit
Agreement; and all paragraph references herein are to paragraphs in this First
Amendment.

In connection with the redetermination of the Borrowing Base to be effective as
of the First Amendment Effective Date, the Borrowers and Lenders have agreed to
amend the Credit Agreement as hereinafter set forth.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1. Amendments. Effective as of the First Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

1.1Definitions.  Section 1.01 of the Credit Agreement is amended as follows:

(a)The following definition is amended in its entirety to read as follows:

“Agreement means this Third Amended and Restated Credit Agreement, which amends
and restates in its entirety the Original Credit Agreement, as amended by the
First Amendment and as may be further amended, modified, supplemented, or
restated from time to time in accordance with the terms hereof.”

(b)The following definitions are inserted alphabetically into Section 1.01 of
the Credit Agreement:

 “First Amendment means that certain First Amendment to
Third Amended and Restated Credit Agreement dated as of the  First Amendment
Effective Date among the Borrowers, the Guarantors, Citibank, N.A., as
Administrative Agent, Collateral Agent and the Required Lenders party thereto.”

“First Amendment Effective Date means June 24, 2015.”

1.2Section 2.02.  Section 2.02 of the Credit Agreement is hereby amended to add
the following as Subsection (f) and to delete the word “Reserved”:





--------------------------------------------------------------------------------

 

 

“(f)Notwithstanding anything contained in Section 2.02(c) to the contrary, with
respect to the redetermination of the Borrowing Base originally scheduled to
become effective on or about May 1, 2015, the provisions of this Section 2.02(f)
shall govern and control. 

 

(i) The Total Outstandings as of the end of the Business Day immediately
preceding the First Amendment Effective Date equal $86,380,000.  The
redetermined Borrowing Base in effect as of the First Amendment Effective Date,
subject to the provisions of this Section 2.02(f), is $76,000,000, which will
result in a $10,380,000 Borrowing Base Deficiency (such Borrowing Base
Deficiency, the “First Amendment Deficiency”).  This First Amendment will be
deemed a notification by the Administrative Agent to the Borrowers of the
Borrowing Base Deficiency.  Borrowers hereby elect to amortize the First
Amendment Deficiency over a six-month period commencing on July 22, 2015 so that
the Outstanding Amount of Revolving Loans and the Outstanding Amount of L/C
Obligations not Cash Collateralized shall in the aggregate be no greater than
the amount specified in the table below next to the applicable period:

 

Period Beginning

Outstanding Amount of Revolving Loans and L/C Obligations not Cash
Collateralized Not to Exceed

July 22, 2015

$84,650,000.00

August 22, 2015

$82,920,000.00

September 22, 2015

$81,190,000.00

October 22, 2015

$79,460,000.00

November 22, 2015

$77,730,000.00



--------------------------------------------------------------------------------

 

December 22, 2015

$76,000,000.00

 

(ii) Until any Borrowing Base Deficiency is repaid in full, including the First
Amendment Deficiency, no repayments or prepayments made by Borrower may be
reborrowed. Pursuant to Section 8.01(n), any Borrowing Base Deficiency that
continues to exist beyond the applicable time periods permissible under this
Section 2.02 shall constitute an Event of Default, including if the Outstanding
Amount of Revolving Loans and the Outstanding Amount of L/C Obligations not Cash
Collateralized exceeds the amount specified above for the relevant period.  For
the avoidance of doubt, and notwithstanding anything in Section 2.04(b)(ii) to
the contrary, Borrowers are not required to make equal monthly installment
payments with respect to the First Amendment Deficiency.

 

(iii) Notwithstanding anything contained herein or in any other Loan Document to
the contrary, the Borrowing Base shall be redetermined on or about August 1,
2015, based on the December 31, 2014 Reserve Report relative to the Proved
Reserves attributable to the Borrowing Base Oil and Gas Properties set forth in
such December 31, 2014 Reserve Report, after taking into account changes in
economic parameters and other occurrences for the period from December 31, 2014
through August 1, 2015.  The Administrative Agent shall make a determination of
the Borrowing Base which shall become effective on or about August 1, 2015 (the
“August 2015 Redetermined Borrowing Base”), and, in the case of an increase in
the Borrowing Base, upon approval of all Lenders and the L/C Issuer, and in the
case of maintaining or decreasing the Borrowing Base, upon approval of the
Administrative Agent and the Required Lenders and in any case with the
subsequent written notification from the Administrative Agent to the Borrowers. 

 

(iv) Administrative Agent shall announce the August 2015 Redetermined Borrowing
Base on or about August 1, 2015.  Such August 2015 Redetermined Borrowing Base,
subject to the other provisions of this Agreement, shall be the Borrowing Base
until the effective date of the next redetermination of the Borrowing Base as
set out in this Section 2.02 scheduled to occur on or about November 1, 2015.  

 

1.3Section 2.04(a).  The proviso in Section 2.04(a) of the Credit Agreement is
hereby amended to read in its entirety as follows: 

 

“provided that (i) such notice must be received by the Administrative Agent not
later than noon, Dallas time, (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (B) the date of prepayment of Base Rate
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $50,000 or a whole multiple of $50,000 in excess thereof; and (iii)



--------------------------------------------------------------------------------

 

any prepayment of Base Rate Loans shall be in a principal amount of $50,000 or a
whole multiple of $50,000 in excess thereof.”

 

1.4Section 6.02.  Section 6.02 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of Subsection (c), deleting the period at the
end of Subsection (d) and substituting therefor a semicolon followed by the
word  “and”, and inserting new Sections 6.02(e) and 6.02(f) to read in their
entirety as follows:

 

“(e)beginning June 30, 2015 and ending at such time no Borrowing Base Deficiency
exists, a memorandum describing Borrowers’ strategy for exploring strategic
alternatives and a written update thereto every 14 days thereafter describing
how the strategic alternative process is progressing; and

 

(f)beginning June 30, 2015 and ending at such time no Borrowing Base Deficiency
exists, a monthly cash and debt repayment forecast for Borrowers, which cash and
debt repayment forecast shall be shall be updated every 14 days by Borrowers.”

 

1.5Schedule 2.01.  Schedule 2.01 annexed to the Credit Agreement is hereby
deleted in its entirety and replaced with Schedule 2.01 annexed hereto.

 

Paragraph 2.Effective Date. This First Amendment shall not become effective
until the date (such date, the “First Amendment Effective Date”) the
Administrative Agent receives this First Amendment, executed by the Borrowers,
the Guarantors, the Administrative and the Required Lenders.

Paragraph 3.Acknowledgment and Ratification. The Borrowers and the Guarantors
each (i) consent to the agreements in this First Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this First
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrowers or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 4. Representations.  The Borrowers and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the First
Amendment Effective Date and after giving effect to the amendments set forth in
this First Amendment (a) all representations and warranties in the Loan
Documents are true and correct in all material respects as though made on the
date hereof, except to the extent that any of them speak to a different specific
date, and (b) no Default or Event of Default exists.

Paragraph 5. Expenses, Funding Losses.  The Borrowers shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this First Amendment, including, without limitation, Attorney
Costs in connection with the negotiation, preparation, delivery,



--------------------------------------------------------------------------------

 

and execution of this First Amendment and any related documents, filing and
recording costs, and the costs of title insurance endorsements, if any.

Paragraph 6.Miscellaneous.  

(a)This First Amendment is a “Loan Document” referred to in the Credit
Agreement.  The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this First Amendment by reference.  Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate, (ii)
headings and captions may not be construed in interpreting provisions, (iii)
this First Amendment will be construed, and its performance enforced, under New
York law and applicable federal law and (iv) if any part of this First Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable.

Paragraph 7.Counterparts.  This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this First Amendment by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this First Amendment. Any
signature page of a counterpart may be detached therefrom without impairing the
legal effect of the signatures thereon and attached to another counterpart
identical in form thereto but having attached to it one or more additional
signature pages signed by other parties.

Paragraph 8.Entire Agreement. This First Amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

Paragraph 9.Parties. This First Amendment binds and inures to the benefit of the
Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent, the
Lenders, and their respective successors and assigns.

Paragraph 10. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this First Amendment.

Paragraph 11.Release.  As additional consideration for the execution, delivery
and performance of this First Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
First Amendment, the Borrowers warrant and represent to the Administrative
Agent, the Collateral Agent and the Lenders that no facts, events, statuses or
conditions exist or have existed which, either now or with the passage of time
or giving of notice, or both, constitute or will constitute a basis for any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender or any defense to (i) the payment of Obligations under the
Revolving Note and/or the Loan Documents, or (ii) the performance of any of
their obligations with respect to the Revolving Note and/or the Loan
Documents.  In the event any such facts, events, statuses or conditions exist or
have existed, Borrowers unconditionally and irrevocably hereby RELEASE,
RELINQUISH and forever DISCHARGE Administrative Agent, the Collateral Agent and
the Lenders, as well as their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, of and from
any and all claims, demands, actions and causes of action of any and every kind
or character, past or present, which Borrowers may have against any of them or



--------------------------------------------------------------------------------

 

their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.

 

The parties hereto have executed this First Amendment in multiple counterparts
to be effective as of the First Amendment Effective Date.

 

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the First Amendment Effective Date.

BORROWERS:

 

POSTROCK ENERGY SERVICES CORPORATION,

as a Borrower

 

By:   /s/ Terry W.  Carter

Name: Terry W. Carter

Title: President and Chief Executive Officer

 

POSTROCK MIDCONTINENT PRODUCTION, LLC,

as a Borrower,

 

By:POSTROCK ENERGY SERVICES

CORPORATION,

Its sole member

 

By:   /s/ Terry W.  Carter

Name: Terry W. Carter

Title: President and Chief Executive Officer

 

GUARANTORS:

 

POSTROCK ENERGY CORPORATION,  

as Guarantor

 

By:   /s/ Terry W.  Carter

Name: Terry W. Carter





--------------------------------------------------------------------------------

 

Title: President and Chief Executive Officer

 

 

STP NEWCO, INC.,

a Delaware corporation,

as a Guarantor

 

 

By:   /s/ Terry W.  Carter

Name: Terry W. Carter

Title: President and Chief Executive Officer

 

 

 

PostRock Eastern Production, LLC,  

a Delaware limited liability company,

as Guarantor

 

By: POSTROCK ENERGY SERVICES CORPORATION,

a Delaware corporation,

its sole member

 

By:   /s/ Terry W.  Carter

Name: Terry W. Carter

Title: President and Chief Executive Officer

 

PostRock HOLDCO, LLC,  

a Delaware limited liability company,

as Guarantor

 

By: POSTROCK ENERGY SERVICES CORPORATION,





--------------------------------------------------------------------------------

 

a Delaware corporation,

its sole member

 

 

By:   /s/ Terry W.  Carter

Name: Terry W. Carter

Title: President and Chief Executive Officer

 





--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

By:      /s/ Ryan Watson

Ryan Watson

Senior Vice President

 

 

AGREED TO AS OF THE FIRST

AMENDMENT EFFECTIVE DATE

BY THE FOLLOWING REQUIRED

LENDERS:

L/C ISSUER AND LENDER:  

 

CITIBANK, N.A., as Lender

and L/C Issuer

By:      /s/ Ryan Watson

Ryan Watson

Senior Vice President





--------------------------------------------------------------------------------

 

LENDERS:

 

CADENCE BANK, N.A.,  

as Lender

 

By:   /s/ Anthony Blanco

Name: Anthony Blanco

Title: Vice President





--------------------------------------------------------------------------------

 

COMPASS BANK,  

as Lender

 

By:   /s/ Kathleen J. Bowen

Name: Kathleen J. Bowen

Title: Managing Director





--------------------------------------------------------------------------------

 

ONEWEST BANK, N.A.,  

as Lender

 

 

By:   /s/ Sean Murphy

Name: Sean Murphy

Title: Executive Vice President





--------------------------------------------------------------------------------

 

TEXAS CAPITAL BANK, N.A.,  

as Lender

 

 

By:   /s/ Phillip C. Jones

Name: Phillip C. Jones

Title: VP – Energy Lending

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

REVOLVING COMMITMENTS

 

Lender

Revolving Commitment

Pro Rata Share of Redetermined Borrowing Base

Pro Rata Share

Citibank, N.A.

$57,777,777.78

$21,955,555.56

28.8888888889%

Cadence Bank, N.A.

$40,000,000.00

$15,200,000.00

20.0000000000%

Compass Bank

$40,000,000.00

$15,200,000.00

20.0000000000%

OneWest Bank, N.A.

$40,000,000.00

$15,200,000.00

20.0000000000%

Texas Capital Bank, N.A.

$22,222,222.22

$8,444,444.44

11.1111111111%

TOTAL:

$200,000,000.00

$76,000,000.00

100.00%

 

 



--------------------------------------------------------------------------------